Citation Nr: 1616703	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  14-23 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), to include the issue of entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to December 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for PTSD and assigned a 30 percent disability rating.

Medical records of file raise the issue of whether the Veteran's PTSD cause the Veteran to be unemployable.  Based on this evidence, the Board finds that the issue of entitlement to a TDIU has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding private treatment records and to afford the Veteran a VA examination to evaluate the current severity of his service-connected PTSD.

It appears that there are outstanding private treatment records.  Specifically, in July 2010 and May 2014 private treatment notes, the therapist indicated that the Veteran "has been seeing this therapist" since February 2010.  However, the record only contains a March 2010 initial assessment, a July 2010 treatment note and a May 2014 treatment note.  Therefore, the AOJ should seek outstanding records.

Additionally, the last VA PTSD compensation examination was conducted in August 2010, more than five years ago.  The Veteran's representative has indicated that the Veteran's PTSD has worsened since that VA examination.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007) (when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment).
Another VA examination is needed in order to ascertain the current level of severity of the service-connected PTSD.  See 38 C.F.R. §§ 3.327(a) , 4.2; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

As the issue of TDIU has been raised, the Veteran should be issued notice regarding establishing a TDIU.

Lastly, the most recent VA treatment records on file are from January 2014.  
All outstanding VA treatment records concerning his PTSD must be obtained on remand and considered.

Accordingly, the case is REMANDED for the following action:

1.  Issue a notification letter pursuant to the VCAA regarding the issue of TDIU.

2.  Obtain all outstanding, pertinent, VA treatment records.  All additional treatment records the Veteran identifies should be obtained, as well, and associated with the claims file for consideration.  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. 	 	 § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, make a notation to that effect in the file and notify the Veteran and his representative.  38 C.F.R. § 3.159(e)(1). 

3. With necessary releases, obtain any relevant private medical records relating to treatment for PTSD.  In particular, attempt to obtain records from the L.B, LCSW dated since February 2010.  All records/responses received should be associated with the electronic claims file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.

4. Upon receipt of all additional records, schedule a VA compensation examination to reassess the severity of the Veteran's service-connected PTSD.  The claims file, including a copy of this remand and all records obtained in response to this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5. Conduct any other appropriate development deemed necessary.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.

6. Thereafter, readjudicate the claim for an initial rating in excess of 30 percent for PTSD, to include the issue of entitlement to TDIU.  If the claim is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and give him an appropriate period of time to submit additional evidence and/or argument in response before returning this claim to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


